60 N.Y.2d 941 (1983)
In the Matter of Dorothy M. Cole et al., Appellants,
v.
Board of Education, South Huntington Union Free School District, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 24, 1983.
Decided November 29, 1983.
Frederick Block and Eugene L. Wishod for appellants.
Lawrence W. Reich and Jerome H. Ehrlich for Board of Education, South Huntington Union Free School District, respondent.
Noel D. Cohen and James R. Sandner for Marcia Silverman and others, respondents.
Norman H. Gross for New York State School Boards Association, amicus curiae.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the opinion by Justice VITO J. TITONE at the Appellate Division (90 AD2d 419).